Exhibit 10.29

 

TRADEMARK LICENSE AGREEMENT

 

THIS TRADEMARK LICENSE AGREEMENT (“Agreement”) made this December 20, 2004  (the
“Effective Date”) between GLADSTONE MANAGEMENT CORPORATION, a corporation
organized and existing under the laws of the state of Delaware, with its
principal place of business at 1616 Anderson Road, McLean, Virginia 22102
(“Licensor”), and GLADSTONE CAPITAL CORPORATION, a corporation organized and
existing under the laws of the state of Delaware, with its principal place of
business at 1616 Anderson Road, McLean, Virginia 22102 (“Licensee”) (together,
the “Parties”).

 

WHEREAS, Licensor is the owner of the GLADSTONE word mark and the GLADSTONE &
Diamond G Design Logo, both displayed in Appendix A attached hereto (the
“Marks”), which Licensor has adopted, used and continues to use in connection
with financial services, namely, lending money to businesses, investment of
funds for others, financial investment in the field of real estate,
lease-purchase financing, and leasing of real property (the “Gladstone
Services”);

 

WHEREAS, Licensor owns a United States application to register the GLADSTONE &
Diamond G Design Logo in connection with the Gladstone Services, as evidenced by
United States Serial No. 76/597,879;

 

WHEREAS, Licensee desires a license to use the Marks on a worldwide basis in
connection with the Gladstone Services offered by Licensee in the field of
financial investments;

 

WHEREAS, Licensor is willing to grant Licensee a license to use the Marks
pursuant to the terms and conditions hereinafter recited;

 

NOW, THEREFORE, in consideration of the mutual rights and obligations contained
herein, the Parties hereby agree as follows:

 

1.             LICENSE GRANT:  Licensor hereby grants to Licensee a
non-assignable, revocable, nonexclusive license to use the Marks in connection
with services relating to debt, equity and other financial investments, namely,
investment of funds for others in companies, and in connection with the
advertising, promotion, sale and marketing of such services.

 

2.             ROYALTY PAYMENT:  In consideration for the license granted
hereunder, Licensee agrees to make a yearly royalty payment to Licensor, due on
January 1 of each new year throughout the term of the Agreement.  The first such
royalty payment, due on January 1, 2005, shall be in the amount of One Dollar
(US$1).  The amount of the annual royalty payment due for each subsequent year
shall be reviewed and negotiated by the Parties every December preceding the
upcoming year to assure that it continues to reflect the arm’s length value of
the rights granted to Licensee under the terms of this Agreement.  If the
Parties are unable to mutually agree on an acceptable royalty payment for the
upcoming year by December 31 of the year preceding the upcoming year, the
license granted hereunder shall be revoked indefinitely until the Parties are
able to reach an agreement on the royalty payment.

 

--------------------------------------------------------------------------------


 

3.             DISPLAY OF THE MARKS:  Licensee will display the Marks only in
such form and manner as displayed in Appendix A attached hereto, except that
Licensor shall also be permitted to (a) use the word marks and trade names
GLADSTONE CAPITAL and GLADSTONE CAPITAL CORPORATION in connection with the
services identified in Section 1 of this Agreement, and (b) use fonts and upper
and lower case lettering schemes of its choice with respect to the word marks
GLADSTONE, GLADSTONE CAPITAL, and GLADSTONE CAPITAL CORPORATION.

 

4.             ACKNOWLEDGMENTS:  Licensee hereby acknowledges the validity of
the Marks and Licensor’s exclusive right, title, interest and all related rights
in and to the Marks.  Licensee further recognizes the value of the reputation
and goodwill associated with the Marks, and acknowledges that the Marks have
acquired secondary meaning, and that all related rights and goodwill belong
exclusively to Licensor. 

 

5.             LIMITED LICENSE: Nothing in this Agreement shall be construed to
grant Licensee any rights or license to any trademark, trade name, certification
mark, service mark, domain name, product name, logo, trade secret, technical
information, copyright or other intellectual property owned by Licensor other
than as specified herein.  All rights not expressly granted herein to Licensee
are reserved to Licensor and may be exercised and exploited by Licensor during
the term of this Agreement freely and without restriction or limitation. 
Licensor shall have the right to exploit its intellectual property in any manner
whatsoever, including without limitation, the right to license the Marks to a
third party during the term of the Agreement.

 

6.             ASSIGNMENT TO LICENSOR:  Upon request, Licensee shall transfer to
Licensor any rights which accrue to Licensee arising from its use of the Marks.

 

7.             PROTECTION OF THE MARKS: Licensee shall cooperate with Licensor
in taking all appropriate measures for the protection of the Marks, including
but not limited to the use of appropriate trademark symbols in connection with
the same, and shall faithfully observe and execute the requirements, procedures,
and directions of Licensor with respect to the use and protection of the Marks. 
Licensee shall not, during the term of this Agreement, or thereafter:

 

a.             do or permit to be done any act or thing which prejudices,
infringes or impairs the rights of Licensor with respect to the Marks;

 

b.             represent that it has any right, title, or interest in or to the
Marks, other than the limited license granted hereunder;

 

c.             use, register or attempt to register any trademarks, trade names,
or logos, that are identical to, or confusingly similar to the Marks or any
other trademarks, trade names or logos of Licensor or any of its subsidiaries or
affiliated companies;

 

d.             offer any goods or services, or otherwise do anything, in
connection with the Marks that damages or reflects adversely upon Licensor, its
subsidiaries or affiliated companies or any of their trademarks, trade names,
logos or domain names; and/or

 

e.             continue any use or action in relation to or in connection with
the Marks or this Agreement if objected to by Licensor. 

 

2

--------------------------------------------------------------------------------


 

8.             ASSIGNMENT, SUB-LICENSING:  This agreement and the rights
hereunder shall be freely assignable by Licensor.  This Agreement and the rights
hereunder shall not be assignable by Licensee without the prior written consent
of Licensor, and any attempt to assign this Agreement and/or the rights
hereunder without such consent is null and void.  Further, this Agreement and
the rights herein granted may not be sub-licensed by Licensee except to a
company in which Licensee has a majority ownership interest.  Any attempt to
sub-license this Agreement and/or the rights hereunder in violation of the
foregoing shall be null and void and of no force or effect.

 

9.             ASSIGNS & SUB-LICENSEES:  To the extent this Agreement and the
rights hereunder may be assigned or sub-licensed pursuant to Section 8 above,
this Agreement shall inure to the benefit of and be binding upon the Parties’
assignees and sub-licensees.  By taking an assignment or sub-license, an
assignee or sub-licensee shall be deemed to have accepted and agreed to perform
all of the rights and obligations of the assignor or sub-licensor under this
Agreement.

 

10.          TERM AND TERMINATION:  This Agreement shall become effective upon
the Effective Date and shall continue in full force and effect until
terminated.  The Agreement and the license granted herein shall terminate:

 

a.             if Licensee, or substantially all of Licensee’s assets, are no
longer managed by Licensor; or

 

b.             if Licensee files a petition in bankruptcy or is adjudicated a
bankrupt or insolvent, or makes an assignment for the benefit of creditors, or
an arrangement pursuant to any bankruptcy or insolvency law.

 

Moreover, this Agreement may be terminated by either party upon THIRTY (30) days
prior written notice.  Such termination may be with or without cause and in the
event thereof neither party shall be liable to the other for any loss, expense,
liability, termination compensation or payments of any kind, including but not
limited to, any investment, promotion or selling expense. Upon termination of
this Agreement, Licensee shall immediately discontinue all use of the Marks.

 

11.          NOTIFICATION OF INFRINGEMENT:  Licensee shall notify Licensor in
writing of any manufacture, distribution, sale or advertisement of any product
or offering of any service, or any other activity, that may constitute an
infringement upon Licensor’s rights or Licensee’s authorized use of the Marks. 
Licensee shall not commence, prosecute or institute any action or proceeding
against any person, firm, or entity alleging infringement, imitation, or
unauthorized use of the Marks.

 

12.          INFRINGEMENT ACTION:  Licensor shall have the sole right to
determine the appropriate action to be taken against any infringement,
imitation, or unauthorized use of the Marks including having the sole discretion
to settle any claims or any controversy arising out of any such claims. 
Licensee shall provide Licensor with such reasonable assistance as Licensor may
require in obtaining any protection of Licensor’s rights to the Marks at no
expense to Licensor.  Licensee shall not have any rights or claim against
Licensor for damages or otherwise arising from any determination by Licensor to
act or not to act with respect to any alleged infringement, imitation or
unauthorized use by others, and any such determination by Licensor shall not
affect the validity or enforceability of this Agreement.  Any and all damages
and

 

3

--------------------------------------------------------------------------------


 

settlements recovered or arising from any action or proceeding relating to the
Marks shall belong solely and exclusively to Licensor.

 

13.          QUALITY STANDARDS:  So that the value of the goodwill and
reputation associated with the Marks will not be diminished, Licensee shall have
an obligation to ensure that all services offered by Licensee under or relating
to the Marks, and all promotional, advertising and marketing materials bearing
the Marks, shall (a) be at least the same uniform high quality as offered by
Licensee immediately prior to the effective date of this Agreement, and (b) meet
any reasonable quality standards that Licensor may issue from time to time at
its discretion.  To monitor for Licensee’s adherence to such obligations,
Licensor shall have the right to review any services, promotional materials,
advertising materials, or marketing materials offered, rendered or distributed
by Licensee or on behalf of Licensee under the Marks.  Services, promotional
materials, or marketing materials with or on which the Marks are used that do
not meet the quality standards or other requirements set forth in this Agreement
shall not be sold, offered, distributed, or in any way promoted in connection
with the Marks, and all references to the Marks on promotional materials and
marketing materials shall be removed at Licensee’s expense.  If the quality of
the services, or of any promotional and marketing materials, associated with the
Marks falls below such quality, Licensee shall use its best efforts to restore
such quality.  In the event that Licensee has not taken appropriate steps to
restore such quality within THIRTY (30) days after receiving from Licensor
notification that Licensee in is breach of this Paragraph 13, Licensor shall
have the right to require that Licensee immediately cease using the Marks, and
Licensee acknowledges that it shall do so if instructed accordingly by Licensor.

 

14.          LICENSING NOTICE: Licensee shall include a notice on all
advertising, promotional literature, Internet sites, and other marketing
materials that the Marks are licensed from Licensor.  The notice shall be as
follows or as otherwise specified by Licensor:

 

“THE GLADSTONE WORD MARK AND THE GLADSTONE & DIAMOND G DESIGN MARK ARE
TRADEMARKS OF GLADSTONE MANAGEMENT CORPORATION AND ARE USED UNDER LICENSE TO
GLADSTONE CAPITAL CORPORATION.”

 

15.          CHOICE OF LAW:  This Agreement shall be governed by and construed
under the laws of the Commonwealth of Virginia, excluding conflicts of laws
principles.  Any suit hereunder may be brought in the federal or state courts of
the Commonwealth of Virginia, and both Parties hereby agree to submit to the
jurisdiction thereof.

 

16.          SEVERABILITY: In the event that one or more provisions of this
Agreement shall, for any reason, be held to be invalid, illegal, or
unenforceable, the remaining provisions shall be unimpaired and shall be given
full force and effect.

 

17.          INDEMNITY: Licensee hereby agrees to indemnify, defend, and hold
Licensor harmless from and against any and all claims, suits, obligations,
causes of action, liabilities, costs, and damages based upon, arising out of, or
directly or indirectly related to, the operations or business conducted by
Licensee under this or related to this Agreement.  Said indemnity shall further
extend to the Licensee’s performance or nonperformance under this Agreement,
including any default on the part of the Licensee, whether or not any such
violation or failure to comply has been disclosed to Licensor.  This indemnity
and all representations and warranties made by the Parties herein or in any
instrument or document furnished in connection herewith shall survive
termination of the Agreement.

 

4

--------------------------------------------------------------------------------


 

18.          ENTIRE AGREEMENT:  This Agreement constitutes the understanding of
the Parties with respect to the subject matter of this Agreement and supersedes
all prior understandings, whether written or oral, express or implicit,
pertaining to the subject matter of this Agreement.  This Agreement shall not be
modified except by written instrument agreed to and executed by both Parties, or
their authorized representatives.   Facsimiles and photo copies of executed
versions of this Agreement shall be treated as originals.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and the year first written above.

 

 

GLADSTONE MANAGEMENT CORPORATION

GLADSTONE CAPITAL CORPORATION

 

 

 

 

By:

/s/ David Gladstone

 

By:

/s/ Terry Brubaker

 

 

 

Title:

Chairman

 

Title:

Vice Chairman & COO

 

 

 

Date:

January 5, 2005

 

Date:

January 5, 2005

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

 

GLADSTONE

 

 

[g29391keimage002.jpg]

--------------------------------------------------------------------------------